             Case 1:20-cv-11479-LTS Document 18 Filed 09/02/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
JAMES KOPPEL,                       )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                        No. 20-cv-11479-LTS
                                    )
WILLIAM MOSES,                      )
                                    )
      Defendant.                    )
____________________________________)

  ASSENTED-TO MOTION TO EXTEND TIME TO OPPOSE MOTION TO REMAND

        Defendant William Moses respectfully submits this motion to extend the deadline to file

his opposition to Plaintiff James Koppel’s Motion to Remand (Doc. No. 13) by seven days, from

September 15, 2020, to September 22, 2020. In support of this motion, Moses states that the

request is made to accommodate the planned vacation schedule of his counsel.

        Counsel for plaintiff James Koppel has assented to the relief requested in this motion.




3535812.v1
             Case 1:20-cv-11479-LTS Document 18 Filed 09/02/20 Page 2 of 2




        WHEREFORE, Defendant respectfully requests that this motion be allowed, and that his

deadline to respond to the Motion to Remand be extended to September 22, 2020.

                                                      WILLIAM MOSES,

                                                      By his attorneys,

                                                      /s/ Jeffrey J. Pyle
                                                      Jeffrey J. Pyle (BBO # 647438)
                                                      jpyle@princelobel.com
                                                      Michael J. Lambert (BBO # 704134)
                                                      mlambert@princelobel.com
                                                      PRINCE LOBEL TYE LLP
                                                      One International Place, Suite 3700
                                                      Boston, MA 02110
                                                      T: 617-456-8000
                                                      F: 617-456-8100

Dated: September 2, 2020


                                       Certificate of Service

         I hereby certify that the within document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and by
first-class mail to any non-registered participants.


                                                                /s/ Jeffrey J. Pyle
                                                                Jeffrey J. Pyle




                                                  2
3535812.v1
